Citation Nr: 0814277	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
disabling migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from October 1991 to December 
1991 and June 1999 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in May 2007, at 
which time the Board remanded the veteran's case for 
additional development.  The appeal is now properly before 
the Board for final appellate consideration.


FINDINGS OF FACT

The veteran's migraine headaches are characterized by 
photophobia, phonophobia, and nausea, and occur approximately 
once a month. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
disabling migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In May 2003, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim. 

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the February 2004 rating 
decision, December 2004 SOC, and April 2005 SSOC, March 2006 
SSOC, and October 2007 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided her with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform her, or any reasonable person for that matter, of what 
was required, and that she needed to provide evidence with 
regard to how her disabilities affect her in her daily life.  
There is no prejudicial error shown.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  That requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 8100 provides ratings for migraine 
headaches.  Migraine headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  

At a June 2003 VA examination the veteran reported having 
headaches of a throbbing nature associated with nausea, 
phonophobia, and photophobia, usually frontal, one to two 
times a month, that lasted for one to two days.  She said 
that the headaches began around 2000 and that at that time 
they occurred approximately four to six times per year.  She 
took Imitrex as needed for headaches, and had prednisone 
pulse therapy for migraines two to four times per year.  The 
examiner's diagnosis included chronic migraine headaches, one 
to two times a month, stable.

The veteran said at August 2004 outpatient treatment that she 
"often" had migraine headaches.  She reported at September 
2004 VA outpatient treatment that she continued to have 
recurrent headaches. 

The veteran had another VA examination in February 2005 at 
which she complained of a throbbing, on and off headache up 
to three times per week in the back of her head with nausea 
and without aura, which she rated as a five out of ten.  She 
could identify no precipitating factors.  She said the 
headaches went away with rest and sleep, and were 
occasionally relieved with Zomig if taken before an attack.  
Upon neurological examination the veteran was awake, oriented 
to person, time, and place, and coherent.  Cranial nerves II 
through XII were intact and the head, eyes, ears, nose, and 
throat ocularmuscle movement were intact.  The veteran's 
pupils were equal, round, and reacted to light and 
accommodation, a motor examination was 5/5 throughout, 
sensory was intact, and deep tendon reflexes were 2+ 
throughout.  The physician opined that an October 2004 CT of 
the brain was normal, and the veteran was diagnosed with a 
common migraine.    

The veteran wrote in January 2006 that she had been getting 
migraines at least twice a week, with dizziness, which were 
having an effect on her job.  At an August 2007 VA 
examination she gave a history of mixed vascular and muscle 
tension headaches.  She said the migraine/vascular headaches 
occurred about once a month and lasted one to two days.  She 
described them as feeling like being struck over and over by 
a baseball bat and said that they involved throbbing 
throughout her cranium.  The headaches were accompanied by 
photophobia, phonophobia, and nausea, and left her prostrated 
for a full day.  The veteran had missed seven full days of 
work over the prior eight months due to the headaches.  She 
was prescribed Zomig but found that it was not helpful, 
because when she has a migraine headache she would vomit 
everything she took orally.  During the headaches, she was 
completely immobilized and stayed in bed in a dark room.  The 
VA examiner noted that there was essentially no change in the 
veteran's migraine headaches from her previous VA examination 
in February 2005.  In addition to the migraine headaches, the 
veteran said that she was having muscle tension headaches 
occurring two to three times per week, and that they were not 
prostrating.  She was able to continue working and 
functioning despite the headaches, and was getting some 
relief from over-the-counter medications.

After careful consideration, the Board finds that the 
veteran's migraine headaches most closely approximate the 
criteria for a 30 percent evaluation.  At her August 2007 VA 
examination she said that she had migraine headaches once a 
month and had missed work seven days over the prior eight 
months because of them.  As noted by the VA examiner, this is 
very similar to what the veteran said at her February 2005 
examination, and the Board notes that it is also similar to 
what the veteran said at her June 2003 VA examination.  
Although the veteran wrote in January 2006 that she was 
getting migraine headaches twice a week that affected her job 
and were accompanied by dizziness, she did not indicate that 
they were prostrating.  

The record does not support a 50 percent evaluation for the 
veteran's migraine headaches because it does not show that 
she had very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a 
"staged" rating for her service-connected disabling 
migraine headaches, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since April 15, 2003, has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
disabling migraine headaches is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


